UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantQ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Q Definitive Proxy Statement o Definitive Additional Materials o Soliciting Materials under §240.14a-12 INTRAOP MEDICAL CORPORATION (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): Q No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transactions applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: INTRAOP MEDICAL CORPORATION 570 Del Rey Avenue Sunnyvale, California 94085 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held on January 12, 2010 NOTICE IS HEREBY GIVEN that the annual meeting of stockholders of Intraop Medical Corporation, a Nevada corporation, will be held at our offices at 570 Del Rey Avenue, Sunnyvale, California 94085, at 9:00 a.m. (local time) on January 12, 2010, for the following purposes: 1.To elect six (6) members of the Board of Directors for terms expiring at the 2011 annual meeting of stockholders. The Company’s Board of Directors intends to present the following nominees for election as directors: Oliver Janssen John Powers Keith Jacobsen Stephen L. Kessler Greg Koonsman Rawleigh Ralls 2.To ratify the selection of PMB Helin Donovan, LLP asour independent registered public accounting firm for the fiscal year ending September 30, 2010. 3.To transact such other business as may properly come before the annual meeting or any adjournments thereof. These business items are more fully described in the Proxy Statement accompanying this Notice. The close of business on November 16, 2009 has been fixed as the date for the determination of stockholders entitled to notice of and to vote at the annual meeting. Only stockholders of record at the close of business on that date may vote at the meeting or any adjournment thereof. BY ORDER OF THE BOARD OF DIRECTORS /s/J.K. Hullett J.K. Hullett, Secretary Intraop Medical Corporation Sunnyvale, California Dated:December 10, 2009 All stockholders are cordially invited to attend the annual meeting in person. Whether or not you expect to attend the annual meeting, please complete, date, sign and return the enclosed proxy as promptly as possible in order to ensure your representation at the annual meeting. A return envelope (which is postage prepaid if mailed in the United States) is enclosed for your convenience. Even if you have voted by proxy, you may still vote in person if you attend the annual meeting. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the annual meeting, you must obtain a proxy issued in your name from that record holder. INTRAOP MEDICAL CORPORATION 570 Del Rey Avenue Sunnyvale, California 94085 PROXY STATEMENT for the Annual Meeting of Stockholders To Be Held on January 12, 2010 GENERAL INFORMATION ABOUT THE ANNUAL MEETING AND VOTING This proxy statement contains information about Intraop Medical Corporation’s annual meeting of stockholders to be held on January 12, 2010, or at any adjournments thereof, for the purposes set forth herein and in the foregoing notice. This proxy statement and the enclosed proxy card are being furnished in connection with the solicitation of proxies by the Board of Directors for use at the annual meeting.The Company intends to mail these proxy materials on or about December11, 2009 to all stockholders of record entitled to vote at the annual meeting. On November6, 2009, the Company effected a reverse split of the issued and outstanding shares of our common stock, whereby each 50 shares of common stock was combined into one share of common stock.All information contained in this proxy statement relating to common stock and options and warrants to purchase common stock have been adjusted retroactively to reflect the effect of this reverse stock split. Why am I receiving these materials? We have sent you these proxy materials because the Board of Directors of Intraop Medical Corporation (sometimes referred to as the “Company” or “IntraOp”) is soliciting your proxy to vote at the 2010 annual meeting of stockholders, including at any adjournments or postponements of the meeting. You are invited to attend the annual meeting to vote on the proposals described in this proxy statement. However, you do not need to attend the annual meeting to vote your shares. Instead, you may simply complete, sign and return the enclosed proxy card. How do I attend the annual meeting? The meeting will be held on Tuesday, January 12, 2010 at 9:00 a.m. local time at our offices at 570 Del Ray Avenue, Sunnyvale, California 94085.Information on how to vote in person at the annual meeting is discussed below. Who can vote at the annual meeting? Only stockholders of record at the close of business on November 16, 2009 will be entitled to vote at the annual meeting. On this record date, there were 7,855,894shares of common stock outstanding and entitled to vote. Stockholder of Record: SharesRegistered in Your Name If on November 16, 2009 your shares were registered directly in your name with the Company’s transfer agent, then you are a stockholder of record. As a stockholder of record, you may vote in person at the meeting or vote by proxy. Whether or not you plan to attend the meeting, we urge you to fill out and return the enclosed proxy card as instructed below to ensure your vote is counted. Beneficial Owner: SharesRegistered in the Name of a Broker or Bank If on November 16, 2009 your shares were held, not in your name, but rather in an account at a brokerage firm, bank, dealer, or other similar organization, then you are the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by that organization. The organization holding your account is considered to be the stockholder of record for purposes of voting at the annual meeting. As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares in your account. You are also invited to attend the annual meeting. However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent. 1. How many votes do I have? Each stockholder of record at the close of business on the November 16, 2009 is entitled to one vote for each share then held on each matter submitted to a vote of the stockholders at the annual meeting. What constitutes a quorum? The attendance, in person or by proxy, of the holders of a majority of the outstanding shares entitled to vote at the annual meeting is necessary to constitute a quorum. Directors will be elected by a plurality of the votes cast by the shares entitled to vote represented in person or by proxy at the annual meeting. Under applicable Nevada state law, if a quorum exists, action on a matter other than the election of directors is approved if a majority of shares voting at the annual meeting in person or by proxy votes in favor of the proposed action. Our bylaws provide that, in the event that a quorum does not exist at a stockholder meeting, the stockholders entitled to vote at the meeting, present in person or represented by proxy, shall have the power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum is present. At such adjourned meeting at which a quorum is present or represented, any business may be transacted that might have been transacted at the meeting as originally noticed. What vote is required for each proposal? Proposal 1: Election of Directors. The six nominees for director who receive the most votes cast by holders of our common stock at the annual meeting will be elected. Proposal 2: Ratification of the selection of PMB Helin Donovan, LLP as our independent registered public accounting firm. Current law does not require stockholder ratification of the selection of PMB Helin Donovan, LLP as our independent registered public accounting firm. However, we are submitting the selection of PMB Helin Donovan, LLP to you for ratification as a matter of good corporate practice. If you fail to ratify the selection by a majority vote of the present and voting shares, we will reconsider whether to retain PMB Helin Donovan, LLP. Even if the selection is ratified, we may, in our discretion, direct the appointment of different independent registered public accounting firms at any time during the year if we determine that such a change would be in the best interests of the Company and its stockholders. What are the recommendations of the Board of Directors? The Board of Directors of the Company has unanimously approved both of the proposals we are submitting to you: Election of the named nominees for director; and Ratification of the selection of PMB Helin Donovan, LLP as our independent registered public accounting firm. The Board of Directors recommends a vote “FOR” the nominees for director, and “FOR” ratification of PMB Helin Donovan, LLP as our independent registered public accounting firm for the fiscal year ending September 30, 2010. How do I vote by proxy? A form of proxy is enclosed for your use at the annual meeting. Whether you plan to attend the meeting or not, we urge you to complete, sign and date the enclosed proxy card and to return it promptly in the envelope provided. Returning the proxy card will not affect your right to vote at the annual meeting. When such proxy is properly executed and returned, the shares it represents will be voted at the annual meeting, in accordance with any instructions noted thereon. If no direction is indicated, all shares represented by valid proxies received pursuant to this solicitation, and not revoked prior to exercise, will be voted for the election of the nominees for directors named herein, unless authority to vote is withheld, and in favor of the other proposal stated in the notice of annual meeting and described in this proxy statement. May I change my vote after I return the proxy card? The grant of a proxy does not preclude a stockholder from voting in person at the annual meeting. If you are the record holder of your shares, you may revoke a proxy at any time prior to its exercise by: (i) filing with the Company’s Corporate Secretary a duly executed revocation of proxy; (ii) submitting a duly executed proxy to the Company’s Corporate Secretary bearing a later date, prior to the stockholder meeting; or (iii) appearing at the annual meeting and voting in person; however, attendance at the annual meeting will not in and of itself constitute revocation of a proxy. If you have instructed your broker to vote your shares, you must follow the directions that you receive from your broker to change your instructions. 2. What happens if I do not vote? If you fail to return your proxy card, the effect will be that your shares will not be counted for purposes of determining whether a quorum is present at the annual meeting. How are votes counted? Votes will be counted by the inspector of election appointed for the meeting, who will separately count “For” and “Withhold” and, with respect to proposals other than the election of directors, “Against” votes, abstentions and broker non-votes. Abstentions will be counted towards the vote total for each proposal, and will have the same effect as “Against” votes. Broker non-votes have no effect and will not be counted towards the vote total for any proposal. What are “broker non-votes”? Broker non-votes occur when a beneficial owner of shares held in “street name” does not give instructions to the broker or nominee holding the shares as to how to vote on matters deemed “non-routine.” Generally, if shares are held in street name, the beneficial owner of the shares is entitled to give voting instructions to the broker or nominee holding the shares. If the beneficial owner does not provide voting instructions, the broker or nominee can still vote the shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters. What does it mean if I receive more than one set of proxy materials? If you receive more than one set of proxy materials, your shares may be registered in more than one name or in different accounts.Please follow the voting instructions on the proxy cards in the proxy materials to ensure that all of your shares are voted. May I vote in person? Yes. If you are a registered holder of IntraOp shares, meaning that your shares are not held in “street name” through a broker or bank, you may attend the annual meeting of stockholders and vote your shares in person, rather than signing and returning your proxy card. If your shares are held in “street name,” you must get a proxy from your broker or bank to attend the annual meeting and vote. Do I need to attend the annual meeting in person? No. You do not have to attend the annual meeting to vote your shares of common stock. If you mail your completed, dated and signed proxy card in the enclosed return envelope, your shares will be voted at the annual meeting of stockholders without you attending the annual meeting in person. Who will pay the costs of solicitation of proxies? The accompanying proxy is solicited by and on behalf of the Board of Directors, and the entire cost of such solicitation will be borne by us. In addition, our directors and officers and employees may, without additional compensation, solicit proxies for stockholders by mail, telephone, facsimile, or in person. Arrangements will be made with brokerage houses and other custodians, nominees and fiduciaries for the forwarding of solicitation material and annual reports to the beneficial owners of stock held of record by such persons, and we will reimburse them for reasonable out-of-pocket and clerical expenses incurred by them in connection therewith. Will there be any other matters considered at the annual meeting? The annual meeting is called for the specific purposes set forth in the notice of annual meeting as discussed above, and also for the purpose of transacting such other business as may properly come before the annual meeting. At the date of this proxy statement the only matters which management intends to present, or is informed or expects that others will present for action at the annual meeting, are those matters specifically referred to in such notice. As to any matters which may come before the annual meeting other than those specified above, the proxy holder will be entitled to exercise discretionary authority. 3. When are stockholder proposals due for next year’s annual meeting? If you wish to submit a proposal to be included in our proxy statement for consideration at our 2011 annual meeting, you may do so by following the procedures prescribed in the Securities Exchange Act of 1934, as amended. To be eligible for inclusion in our proxy statement and proxy materials, we must receive your proposal no later than August 13, 2010. If you intend to present a proposal at our 2011 annual meeting, but you do not intend to have it included in our 2011 proxy statement, your proposal must be delivered to the Corporate Secretary of the Company no later than October 27, 2010. How can I find out the results of the voting at the annual meeting? Preliminary voting results will be announced at the annual meeting. Final voting results will be published in the Company’s quarterly report on Form10-Q for the second quarter of fiscal 2010. Who can help answer my questions? If you would like additional copies, without charge, of this proxy statement or if you may have questions, including the procedures for voting your shares, you should contact: Intraop Medical Corporation 570 Del Rey Avenue
